DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 16/117,093 filed on August 30, 2018, now abandoned, which is a continuation of U.S. Application No. 15/226,571, filed on August 2, 2016, now U.S. Patent No. 10,588,319 B2, which is a division of U.S. Application No. 14/629,824 filed on February 24, 2015, now U.S. Patent No. 9,497,971 B2.
Response to Amendment
Applicant’s amendment filed January 19, 2022 has been entered.  Claims 1-19 are currently pending and presented for examination. 

Response to Arguments
Due to Applicant’s amendments to claims 6 and 10, the previous rejections under 35 USC 112(b) and (d) are hereby withdrawn.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  According, the previous rejections under 35 USC 103 are hereby withdrawn.

Applicant argues that the claims recite the combination of pyrethroid and a chloronicotinic and the cited patents do not teach said combination.
This argument is found not persuasive since Claims 1-16 of '971 claim a formulation diluted with water to form a sprayable diluted formulation comprising deltamethrin (which is a pyrethroid) and acetyl tributyl citrate and further comprising one or more pyrethrum, pyrethroid, pyrethrin, chloronicotinic, etc., one or more emulsifier, anti-foam agent, and/or preservative, and at least one synergist such as piperonyl butoxide (PBO), wherein the formulation contains no VOCs, as well as a method of controlling or preventing pest infestation.
Thus the formulation of the instant application and the formulation of ‘971 can comprise the same components which are a combination of pyrethroids including deltamethrin, in combination with a chloronicotinic compound and acetyl tributyl citrate wherein the formulation contains no VOCs.
Claims 1-21 of ‘319 claim a formulation diluted with water to form a sprayable diluted formulation comprising one or more of transfluthrin (which is a pyrethroid), flupyradifurone, or combinations thereof, in combination with acetyl tributyl citrate and further comprising one or more pyrethrum, pyrethroid, pyrethrin, chloronicotinic, carbamate, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO) wherein the formulation contains no VOCs, as well as a method of controlling or preventing pest infestation.

Therefore, the previous double patenting rejections are hereby maintained and reproduced below.  This action is FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,497,971 B2 (Provided on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘971 are substantially overlapping in scope and mutually obvious.
Claims 1-19 of the instant application claim a formulation diluted with water to form a sprayable diluted formulation comprising a pyrethroid and a chloronicotinic in combination with a solvent such as acetyl tributyl citrate, wherein the formulation contains no VOC, and further comprises an additional agent such as one or more pyrethrum, pyrethrin, carbamate, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO), as well as a method for controlling or preventing pest infestation such as mosquito infestation.
Claims 1-16 of '971 claim a formulation diluted with water to form a sprayable diluted formulation comprising deltamethrin and acetyl tributyl citrate and further comprising one or more pyrethrum, pyrethroid, pyrethrin, chloronicotinic, etc., one or more emulsifier, anti-foam agent, and/or preservative, and at least one synergist such as piperonyl butoxide (PBO), wherein the formulation contains no VOCs, as well as a method of controlling or preventing pest infestation.
Thus the formulation of the instant application and the formulation of ‘971 can comprise the same components which are a combination of pyrethroids including deltamethrin, in combination with a chloronicotinic compound and acetyl tributyl citrate wherein the formulation contains no VOCs.
.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,319 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘319 are mutually obvious and substantially overlapping in scope.
Claims 1-19 of the instant application claim a formulation diluted with water to form a sprayable diluted formulation comprising a pyrethroid and a chloronicotinic in combination with a solvent such as acetyl tributyl citrate, wherein the formulation contains no VOCs, and further comprises an additional agent such as one or more pyrethrum, pyrethrin, carbamate, butenolide, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO), as well as a method for controlling or preventing pest infestation such as mosquito infestation.
Claims 1-21 of ‘319 claim a formulation diluted with water to form a sprayable diluted formulation comprising one or more of transfluthrin, flupyradifurone, or combinations thereof, in combination with acetyl tributyl citrate and further comprising one or more pyrethrum, pyrethroid, pyrethrin, chloronicotinic, carbamate, etc., one or more emulsifier, anti-foam agent, and/or preservative, or at least one synergist such as piperonyl butoxide (PBO) wherein the formulation contains no VOCs, as well as a method of controlling or preventing pest infestation.

Thus the cited claims of the instant application are mutually obvious and thus not patentably distinct.

Conclusion
Claims 1-19 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627